El Juez Asió ciad o Sr. Aldrey,
emitió la opinión del tribunal.
Inscrita en el registro de la propiedad la compra que Justino Hidalgo y Ramiro Mercado hicieron por partes iguales indivisas de un solar, se presentó para inscripción una escritura pública en la que Justino Plidalgo hace cons-tar que con dinero suyo y de • su esposa ha fabricado una casa en dicho solar, ocupando con ella menos de la mitad de su superficie. El registrador se negó a inscribir esa edi-ficación en favor de Hidalgo y de su esposa por los motivos que aparecen en la nota puesta al pie del documento, la que dice así:
“Denegada la inscripción a que se refiere el precedente docu-*509mentó por observar que el solar descrito en el mismo se halla ins-crito en común pro indiviso, y por iguales partes a nombre de Ba-miro Mercado y Justino Hidalgo,- no habiendo concurrido en dicha escritura el condueño señor Mercado a prestar - su consenti-miento para la edificación a que dicha escritura se refiere, infrin-giéndose con esto los artículos 401 y 404 del Código Civil; pues mientras no se divida la comunidad ningún condueño sin el con-sentimiento de los demás condueños puede ocupar de manera per-manente parte determinada de la cosa común, y teniendo cada con-dueño un derecho de dominio indeterminado en el todo lo tiene en cualquier parte del todo, y una edificación como la que expresa dicho documento-, priva al otro condueño de utilizar la parte ocu-pada por lá edificación, constituyendo tal ocupación un privilegio en la cosa común a favor del condueño que edificó; y extendida en su lugar, por ese defecto insubsanable, anotación preventiva du-rante el término legal de ciento veinte días a favor de Don Justino Hidalgo, al folio 1 vuelto del torno 89 del Municipio de Caguas, finca número 3459, anotación letra A. — Caguas, septiembre 3 de 1923.”
No conforme Hidalgo con esa negativa interpuso este recurso gubernativo con el fin de que ordenemos la inscrip-ción que interesa.
Estamos conformes con las razones expresadas por el registrador en la nota recurrida, pues tienen apoyo en los artículos que cita del Código Civil. Si, como' alega el recu-rrente, existe un consentimiento tácito del condueño para la edificación porque no la impidió, pudiendo hacerlo, y por esto está impedido de reclamar contra su condueño, será cuestión a decidir por los tribunales de justicia, pero mien-tras no lo bagan, el registrador está impedido de hacer la inscripción que se le pide porque no tiene que presumir que el condueño consintió en la edificación.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.